         Case 1:21-cv-00836-SCJ Document 1 Filed 02/26/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

J'HYNEYCE WRIGHT,

       Plaintiff,
                                                CIVIL ACTION FILE
v.                                              NUMBER

COMPLEX MEDIA INC. AND
MATTHEW BUTLER,

       Defendants.


                       DEFENDANTS’ NOTICE OF REMOVAL

                                      1.

       Plaintiff J’Hyneyce Wright filed civil action file number

21EV000534    against    Defendants      Complex   Media   Inc.   and   Matthew

Butler in the State Court of Fulton County, Georgia January 27,

2021. Defendants attached copies of the Summons and Complaint as

Exhibit “A ” and Defendants’ Answer as Exhibit “B.”

                                      2.

       The Plaintiff was a citizen and a resident of Georgia when

she filed the Summons and Complaint for Damages.                  § 1, Exhibit

“A.”

                                      3.

       Defendant Matthew Butler was a citizen and resident of New

York   when   the    Plaintiff   filed    the   Summons    and   Complaint   for

Damages. § 3, Exhibit “B.”


                                      -1-
         Case 1:21-cv-00836-SCJ Document 1 Filed 02/26/21 Page 2 of 5




                                         4.

       Defendant Complex Media was a Delaware corporation with its

principal place of business in New York when the Plaintiff filed

the Summons and Complaint for Damages. § 2, Exhibit “B.”

                                         5.

       There is complete diversity of citizenship in this case.

                                         6.

       This personal injury action arises from a motor vehicle

collision and Plaintiff claims serious bodily injuries, physical

pain and suffering, losses of enjoyment of life, other damages,

past    medical expenses totaling $59,423.37, and attorneys’ fees.

§§ 16, 17, 21, Exhibit “A”.

                                         7.

       Plaintiff prayed the Court award and enter a judgment in

favor of Plaintiff and against Defendant for special damages as

well as general damages for pain and suffering, and loss of

enjoyment     Plaintiff     suffered       as   a   result    of    Defendant’s

negligence,    and   in    an   amount    not   less   than   $600,000.   §   22,

Exhibit “A.”

                                         8.

       Therefore,    the   amount   in     controversy    exceeds    $75,000.00

exclusive of interest and costs.




                                         -2-
          Case 1:21-cv-00836-SCJ Document 1 Filed 02/26/21 Page 3 of 5




                                         9.

      This     civil     action   is   properly   removable   to    this   Court

pursuant     to    28    U.S.C.   §§   1441(a),   1446(a)   and    1446(b).   In

accordance with 28 U.S.C. § 1332(a), there exists a complete

diversity of citizenship between Plaintiff and Defendants and

the   amount      in    controversy,    exclusive   of   interest   and    cost,

exceeds $75,000.

                                         9.

      Defendants consent to the removal of this civil action.

                                        10.

      Defendants notify the Court, the Clerk, and all parties

within thirty days after service and receipt of the Summons and

Complaint filed in the State Court of Fulton County that they

removed      this civil action to this Court pursuant to 28 U.S.C.

§ 1446 and Fed. R. Civ. P. 11.

                                       DENNIS, CORRY, SMITH & DIXON, LLP

                                       /s/ George E. Duncan, Jr.
                                       GEORGE E. DUNCAN, JR.
                                       Georgia Bar No. 233450

                                       /s/William B. Pate
                                       WILLIAM B. PATE
                                       Georgia Bar No. 793099
                                       For the Firm
                                       Attorneys for Defendants




                                         -3-
       Case 1:21-cv-00836-SCJ Document 1 Filed 02/26/21 Page 4 of 5




900 Circle 75 Parkway, Suite 1400
Atlanta, Georgia 30339
(404) 364-4507
Gduncan@dcplaw.com
Wpate@dcplaw.com




                                   -4-
        Case 1:21-cv-00836-SCJ Document 1 Filed 02/26/21 Page 5 of 5




                           CERTIFICATE OF SERVICE

      I electronically filed DEFENDANTS’ NOTICE OF REMOVAL with

the   Clerk   of     Court   using    the   CM/ECF    system    which       will

automatically      send   email   notification   of   such   filing    to   the

following attorneys of record:

      Christopher Walker, Esq.
      Law Office of Christopher Walker, PC
      1720 Peachtree Street, NW
      Suite 431
      Atlanta, GA 30309

      I also mailed by United States Postal Service the document

to the following non-CM/ECF participants: None.


      This 26th day of February, 2021.

                                     /s/ William B. Pate
                                     WILLIAM B. PATE, ESQ.
                                     For the Firm




2576-14228(GED)




                                      -5-
